Citation Nr: 0000585	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-01 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the RO.  



FINDING OF FACT

The veteran has presented evidence of a claim of service 
connection for PTSD which is plausible and capable of 
substantiation.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has further defined a well-grounded claim as 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32808 (1999) 
(codified at 38 C.F.R. § 3.304 (f)); Cohen v. Brown, 10 Vet. 
App 128 (1997).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

Here, the record includes numerous VA medical records which 
establish that the veteran has a diagnosis of PTSD secondary 
to claimed in-service stressors.  

As the veteran's testimony, for the purposes of well 
groundedness, is sufficient evidence to establish an in-
service stressor, and because the VA medical evidence 
contains multiple diagnoses of PTSD attributable to the 
veteran's reported in-service stressors, the Board finds the 
claim of service connection for PTSD to be well grounded.  
38 U.S.C.A. § 5107.  



ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal is allowed to this extent, subject to further 
action as discussed hereinbelow.  



REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor, 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  

The record included a June 1995 forty-page handwritten 
statement in which the veteran detailed his claimed 
experiences in Vietnam.  This narrative included dates, 
locations, and the details surrounding his experiences while 
assigned to the 459th Signal Battalion in the Republic of 
Vietnam.  

The record also included a January 1998 statement from the 
veteran, which detailed additional stressors and included 
names, dates, locations and recollections of combat.  

In a February 1998 RO hearing, the veteran testified to 
additional details regarding his claimed in-service 
stressors.  

In an August 1999 Board hearing, the veteran again testified 
regarding his in-service stressors and provided additional 
medical and service-related evidence.  The veteran provided a 
copy of a July 1968 "Recommendation for Meritorious Unit 
Commendation" which "recommend[ed] that the 459th Signal 
Battalion (Combat Area) be awarded the Meritorious Unit 
Recommendation in recognition of its exceptionally 
meritorious conduct against an armed enemy during the period 
of 15 October 1966 through 30 April 1968."  The veteran also 
provided a copy of a detailed list of tasks performed by the 
459th Signal Battalion from October 1966 through April 1968.  

The Board observes that the record indicates that the United 
States Armed Services Center for the Research of Unit Records 
has not been contacted in an attempt to verify the veteran's 
claimed in-service stressors.  

Additionally, the veteran testified in the August 1999 Board 
hearing that he had received treatment from the Veteran's 
Center in Martinsburg, West Virginia at least once per week 
and that he had also received ongoing treatment from the VA 
Medical Center in Martinsburg, West Virginia.  These records 
are not associated with the claims folder.  

VA medical records concerning treatment prior to a Board 
decision are constructively deemed to be before the Board.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Because the record indicates that 
all relevant VA medical records have not been associated with 
the claims folder, the veteran's claim must be remanded for 
further development.  

Therefore, the Board finds that a remand is required in this 
case.  The veteran has put VA on notice that competent 
evidence exists that might support his claim of service 
connection for PTSD.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
more specific information regarding the 
claimed stressors to which he was exposed 
during his period of service in order to 
assist in verification.  He should be 
instructed to provide specific details of 
the claimed stressful events during 
service, to include dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  The veteran should be 
informed that the Court has held that 
requiring a claimant to provide this 
information to the VA does not represent 
an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

3.  Then, the RO should review the claims 
folder thoroughly and prepare a summary 
of all stressors alleged by the veteran.  
This summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

4.  Then, the RO should undertake to 
schedule the veteran for a VA examination 
in order to determine the nature and 
likely etiology of the claimed 
psychiatric disorder.  All indicated 
testing should be done in this regard.  
The claims folder should be made 
available to the examiner for review.  
The examiner should elicit from the 
veteran and record a full medical history 
in this regard.  Based on his/her review 
of the case, the examiner should offer an 
opinion as to whether the veteran is 
suffering from PTSD.  If the examiner 
enters a diagnosis of PTSD, then the 
specific stressors to support that 
diagnosis should be identified for the 
record.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



